Citation Nr: 1231523	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  12-04 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension with aid and attendance.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from June 1959 to June 1963.  He died in March 2011 and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision issued by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center, which denied the claim.  The RO in Waco, Texas, currently has jurisdiction of the claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a VA Form 21-526 that was received in October 2008.  His claim for nonservice-connected pension with aid and attendance was denied in a March 2009 letter, which is located in his Virtual VA folder.  The Veteran's notice of disagreement was received in April 2010.  A Social Security Administration (SSA) Inquiry screen reveals that the Veteran died in March 2011 and Appellant's VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant, was received in May 2011.  Although the appellant was provided with a statement of the case and submitted a timely VA Form 9, there is no indication that she has received notice that as a substitute claimant, she has the right to submit additional evidence to be considered by VA that was not of record at the time of the Veteran's death.  This must be rectified on remand.  

The main reason the Veteran's claim was denied was based on the absence of evidence that he served in the Republic of Vietnam during his period of active duty.  Prior to his death, the Veteran reported that he served on the staff of the Pacific Fleet under Admiral Herbert Hopwood in the spring of 1963 and that he traveled from base to base, to include bases in Vietnam, to inspect the conditions in which service members were living.  He requested that flight logs be secured to support this contention.  See VA Forms 21-4138 dated January 2010 and February 2010.  There is no indication in the record that the RO attempted to obtain flight logs.  This must be rectified on remand.  The RO must also verify the Veteran's service in the Pacific Fleet and obtain ship logs for the U.S.S. Prairie and the U.S.S. Dixie, two vessels on which the Veteran served, according to his service personnel records.  

As the claim is being remanded for the foregoing reasons, the RO must also obtain the Veteran's DD 214 and a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, which were referenced in an April 2010 letter but are not located in either the Veteran's paper or Virtual VA folder.  Any temporary folder must also be obtained.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Provide notice to appellant that as a substitute claimant, she has the right to submit additional evidence to be considered by VA that was not of record at the time of the Veteran's death.  

2.  Verify the Veteran's assertion that he served on the staff of the Pacific Fleet, to include contacting the JSRRC, or other appropriate agency, to obtain flight logs, ship logs for the U.S.S. Prairie and the U.S.S. Dixie, and/or other appropriate documentation.

3.  Associate any temporary folder with the claims folder.  

4.  Obtain the Veteran's DD 214 and a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



